Opinion of the Court by
Judge Peters:
The release by Mrs. Ford, of her potential right of dower in. the land sold by her husband to F. Ford, formed a valuable consideration, sufficient to uphold a settlement on her to the extent of the value of said potential right even against the creditors of her husband. As this court held in Ward vs. Crotty, 4 Met., 59.
The only remaining question that can arise is whether the property now sought by appellants to be subjected is of greater value than the right she released.
The land was sold to F. Ford at the price of $11,500, or it was worth that sum at the date of sale, and she insists it was worth as much as $15,000. She was then not over 30 years of age, in perfect health, as is alleged, and not controverted. Her expectation of life, according to the most approved tables of mortality, would be over thirty years, the settlement agreed to by her husband was $3,000, and that was secured to her at first, but by successive sales, or exchanges the amount which was ultimately secured to her was reduced to $1,314.45, in the house and lots which she now has; and we concur in opinion with the circuit judge that she was justly entitled to that sum and should not be disturbed in the enjoyment of said houses and lots.
Wherefore, the judgment is affirmed.